Case 1:19-cv-06478-ER Document 39 Filed 10/16/19 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com
Ashly E, Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
Ideavillage Products Corp.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IDEAVILLAGE PRODUCTS CORP.,
Plaintiff

V.

CIVIL ACTION No.
19-cv-6478 (ER)

60676, ef al.,
Defendants

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff
Ideavillage Products Corp. (“Ideavillage” or “Plaintiff’), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendant qxianjunjunq in the above-captioned

action, with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses,
Case 1:19-cv-06478-ER Document 39 Filed 10/16/19 Page 2 of 2

Dated: October 15, 2019

It is so ORDERED.

Signed at New York, NY on

BY:

2019.

Respectfully submitted,

EPSTEIN DRANGEL LLP

 

<
Brieanne ScullyBS47 1 1)

bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42"! Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorney for Plaintiff
Ideavillage Products Corp.

 

Judge Edgardo Ramos
United States District Judge

ho
